261 P.3d 1184 (2011)
2011 OK JUD ETH 2
JUDICIAL ETHICS OPINION 2011-2.
No. 2011-2.
Oklahoma Judicial Ethics Advisory Panel.
May 20, 2011.

JUDICIAL ETHICS ADVISORY PANEL
¶ 1 Question: May a Judge serve as an Attorney in Fact, due to an appointment in a Durable Power of Attorney, for a relative?
¶ 2 Facts: 1. Judge's spouse's relative appointed Judge's spouse as Attorney in Fact and Judge as Alternate in Durable Power of Attorney.
¶ 3 2. Relative is now medically incapacitated. (Judge's spouse is only living relative of Principal.)
¶ 4 3. Judge is assisting spouse in dealing with medical issues and Nursing Home.
¶ 5 Discussion: 1. Canon 3-Rule 3.8(A) of Oklahoma Code of Judicial Conduct: "Appointment to Fiduciary Position" provides:
"A judge shall not accept appointment to serve in a fiduciary position, such as executor, administrator, trustee, guardian, attorney in fact, or other personal representative, except for the estate, trust, or person of a member of the judge's family, or a member of the judge's household and then only if such service will not interfere with the proper performance of judicial duties."
¶ 6 2. Terminology defines:
"Member of the judge's family" means a spouse, child, grandchild, parent, grandparent, or other relative or person with whom the judge maintains a close familial relationship."
*1185 ¶ 7 Answer: Yes, only if such service will not interfere with the proper performance of judicial duties.
/s/ Milton C. Craig, Chairman
/s/ Robert E. Lavender, Vice-Chairman
/s/ Vicki L. Robertson, Secretary